DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22, 26, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher (DE 10 2013 016682) in view of Fong (U.S. PGPub 2016/0204088) and Richter (DE 10 2015 000451, citations to US 2018/0001416 for convenience).
Regarding claim 16, Drescher teaches a method of separating a solid-state layer from a solid-state body, the method comprising: generating a plurality of modifications, by laser beams, within the solid state body to form a detachment plane with generation of compressive stresses in the solid-state body caused by the modifications ([0021]-[0022]); separating the solid-state layer from the solid-state body along the detachment plane, leaving at least constituents of the modifications that generate compressive stresses on the solid-state layer, wherein the solid-state layer becomes detached from the solid-state body owing to the modifications and/or an external force is introduced into the solid-state body for generating further stresses in the solid-state body that bring about crack propagation along the detachment plane formed by the modifications ([0022]-[0026]).
Drescher does not explicitly teach producing a metal layer on a surface exposed by the separation of the solid-state layer from the solid-state body for at least partial compensation for a deformation of the solid-state layer brought about by the compressive stresses of the remaining modification constituents, or for at least partial compensation for the compressive stresses.
Drescher teaches wherein a solid-state layer is deformed after separation and that preventing this deformation is preferable ([0006]).
Regarding the limitation “partial compensation for a deformation of the solid-state layer brought about by the compressive stresses”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, regarding claimed properties or functions, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).
Fong teaches where a separated solid-state body is deformed due to compressive stress and producing a metal layer on a surface of the solid-state layer for compensation of a deformation of the solid-layer brought about by compressive stresses ([0193]-[0199]).
Richter teaches wherein, after separation, a solid-state layer which is deformed (warped) has a metal layer produced on either or both surfaces which compensates for the deformation of the solid-state layer (solid-state layer 4, metal layer 50, Figs. 3a-3b, [0045]-[0048]; one of the surfaces 40 and 42 is the surface exposed by separation).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Fong and Richter with Drescher such that the method comprises producing a metal layer on a surface exposed by the separation of the solid-state layer from the solid-state body for at least partial compensation for a deformation of the solid-state layer brought about by the compressive stresses of the remaining modification constituents, or for at least partial compensation for the compressive stresses for the purpose of providing a planar separated solid-state layer (Drescher [0006], Fong [0193], [0199], Richter [0047]).
Regarding claim 17, the combination of Drescher, Fong, and Richter teaches wherein the metal layer is produced on the solid-state layer in a first state of matter and at a temperature above room temperature, and is in a second state of matter at room temperature, wherein, as a result of a transition from the first state to the second state, the metal layer subjects the solid-state layer to at least partial compensation of the deformation brought about by the compressive stresses on the remaining modification constituents (Richter, [0046]-[0048]; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, regarding claimed properties or functions, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I)). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 16.
Regarding claim 18, the combination of Drescher, Fong, and Richter teaches wherein the metal layer is produced on the solid-state layer within a temperature range of at least 100 C above room temperature and up to a maximum of 2000 C or less than the melting or evaporation temperature of the solid-state material, and wherein a cooling of the metal layer to room temperature subjects the solid-state layer to at least partial compensation for the deformation brought about by the compressive stresses on the remaining modification constituents (Richter, [0046]-[0048], temperature greater than 50, 100, 150, 200, 300, or 400 C). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 16. 
Regarding claim 19, the combination of Drescher, Fong, and Richter does not explicitly teach wherein the metal layer is generated by sputtering or electrochemical deposition. Fong teaches wherein the metal layer is “deposited by CVD or other approaches” ([0197]); Richter teaches wherein the metal layer is “produced” on the solid-state layer ([0046]). Examiner takes official notice that sputtering and electrochemical deposition are well-known standard metal deposition techniques in the art. It would have been obvious to a person having ordinary skill in the art to modify the teachings of Drescher, Fong, and Richter to deposit the metal layer via standard “other approaches” as taught by Fong ([0197]). 
Regarding claim 20, the combination of Drescher, Fong, and Richter teaches wherein the solid-state body comprises silicon carbide (SiC), and wherein the solid-state layer is separated from the solid-state body with a thickness of less than 200 um (Drescher, [0030], [0033]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 16. 
Regarding claim 21, the combination of Drescher, Fong, and Richter teaches wherein the external force is introduced via arrangement of an absorbing layer on an exposed surface of the solid-state body or of the solid-state layer to be removed, wherein the absorbing layer includes a polymer material and the absorbing layer is thermally stressed so as to generate stresses in the solid-state body, wherein the thermal stress is brought about by cooling of the absorbing layer to a temperature below ambient such that the polymer material of the absorbing layer undergoes a glass transition, and wherein the stresses result in propagation of a crack in the solid-state body along the detachment plane that separates the solid-state layer from the solid-state body (Drescher, [0015], [0024]-[0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 16. 
Regarding claim 22, the combination of Drescher, Fong, and Richter teaches arranging a stabilization layer on the exposed surface, the exposed layer or the exposed components, wherein the stabilization layer comprises a ceramic material and/or a polymer material (Drescher, holding layer, [0028]). Regarding the limitation “for bounding deformations of an exposed layer or of exposed components … the deformations resulting from the mechanical stresses induced by the absorbing layer”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, regarding claimed properties or functions, a prima facie case of either anticipation or obviousness has been established. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 16. 
Regarding claim 26, Drescher teaches a method of producing electrical components ([0011], [0034]), the method comprising: generating a plurality of modifications, by laser beams, within the solid state body to form a detachment plane with generation of compressive stresses in the solid-state body caused by the modifications ([0021]-[0022]); separating the solid-state layer from the solid-state body along the detachment plane, leaving at least constituents of the modifications that generate compressive stresses on the solid-state layer, wherein the solid-state layer becomes detached from the solid-state body owing to the modifications and/or an external force is introduced into the solid-state body for generating further stresses in the solid-state body that bring about crack propagation along the detachment plane formed by the modifications ([0022]-[0026]).
Drescher does not explicitly teach generating a composite structure by arranging or producing layers and/or components on or above an initially exposed surface of the solid-state body, the exposed surface being part of a solid-state layer to be removed, and producing a metal layer on a surface exposed by the separation of the solid-state layer from the solid-state body for at least partial compensation for a deformation of the solid-state layer brought about by the compressive stresses of the remaining modification constituents, or for at least partial compensation for the compressive stresses.
Drescher teaches wherein a solid-state layer is deformed after separation and that preventing this deformation is preferable ([0006]).
Regarding the limitation “partial compensation for a deformation of the solid-state layer brought about by the compressive stresses”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, regarding claimed properties or functions, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).
Fong teaches generating a composite structure by arranging or producing components on or above an initially exposed surface of the solid-state body, the exposed surface being part of a solid-state layer to be removed (Figs. 10A, 12, [0048], [0191]), where the separated solid-state body is deformed due to compressive stress, and producing a metal layer on a surface of the solid-state layer for compensation of a deformation of the solid-layer brought about by compressive stresses ([0193]-[0199]).
Richter teaches wherein, after separation, a solid-state layer which is deformed (warped) has a metal layer produced on either or both surfaces which compensates for the deformation of the solid-state layer (solid-state layer 4, metal layer 50, Figs. 3a-3b, [0045]-[0048]; one of the surfaces 40 and 42 is the surface exposed by separation).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Fong and Richter with Drescher such that the method comprises generating a composite structure by arranging or producing layers and/or components on or above an initially exposed surface of the solid-state body, the exposed surface being part of a solid-state layer to be removed and producing a metal layer on a surface exposed by the separation of the solid-state layer from the solid-state body for at least partial compensation for a deformation of the solid-state layer brought about by the compressive stresses of the remaining modification constituents, or for at least partial compensation for the compressive stresses for the purpose of providing a planar separated solid-state layer with IC components (Drescher [0006], Fong [0191], [0193], [0199], Richter [0047]).
Regarding claim 30, the combination of Drescher, Fong, and Richter teaches wherein the metal layer is produced on the solid-state layer in a first state of matter and at a temperature above room temperature, and is in a second state of matter at room temperature, wherein, as a result of a transition from the first state to the second state, the metal layer subjects the solid-state layer to at least partial compensation of the deformation brought about by the compressive stresses on the remaining modification constituents (Richter, [0046]-[0048]; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, regarding claimed properties or functions, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I)). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 26.
Regarding claim 31, the combination of Drescher, Fong, and Richter teaches wherein the metal layer is produced on the solid-state layer within a temperature range of at least 100 C above room temperature and up to a maximum of 2000 C or less than the melting or evaporation temperature of the solid-state material, and wherein a cooling of the metal layer to room temperature subjects the solid-state layer to at least partial compensation for the deformation brought about by the compressive stresses on the remaining modification constituents (Richter, [0046]-[0048], temperature greater than 50, 100, 150, 200, 300, or 400 C). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 26. 
Regarding claim 32, the combination of Drescher, Fong, and Richter teaches wherein the external force is introduced via arrangement of an absorbing layer on an exposed surface of the solid-state body or of the solid-state layer to be removed, wherein the absorbing layer includes a polymer material and the absorbing layer is thermally stressed so as to generate stresses in the solid-state body, wherein the thermal stress is brought about by cooling of the absorbing layer to a temperature below ambient such that the polymer material of the absorbing layer undergoes a glass transition, and wherein the stresses result in propagation of a crack in the solid-state body along the detachment plane that separates the solid-state layer from the solid-state body (Drescher, [0015], [0024]-[0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 26. 
Regarding claim 33, the combination of Drescher, Fong, and Richter teaches arranging a stabilization layer on the exposed surface, the exposed layer or the exposed components, wherein the stabilization layer comprises a ceramic material and/or a polymer material (Drescher, holding layer, [0028]). Regarding the limitation “for bounding deformations of an exposed layer or of exposed components … the deformations resulting from the mechanical stresses induced by the absorbing layer”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, regarding claimed properties or functions, a prima facie case of either anticipation or obviousness has been established. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, and Richter for the reasons set forth in the rejection of claim 26. 
Claims 24-25 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher (DE 10 2013 016682) in view of Fong (U.S. PGPub 2016/0204088) and Richter (DE 10 2015 000451, citations to US 2018/0001416 for convenience) and further in view of Beyer (DE 102014018841 A1).
Regarding claim 24, Drescher, Fong, and Richter do not explicitly teach wherein the modifications are generated by multiphoton excitation, wherein a plurality of base modifications is first generated on a line that runs homogeneously at least in sections, wherein the base modifications are generated with predefined process parameters that include energy per shot and/or shot density, wherein at least one value of the process parameters are fixed as a function of crystal lattice stability of the solid- state body such that the crystal lattice around the respective base modifications remains intact, wherein trigger modifications for triggering of subcritical cracks are also generated, wherein at least one process parameter for generating the trigger modifications is different than the at least one process parameter for generating the base modifications and/or the trigger modifications are generated in a direction inclined or spaced apart relative to a direction of the line along which the base modifications generated run, and wherein the subcritical cracks propagate by less than 5 mm.
Beyer teaches wherein the modifications are generated by multiphoton excitation ([0022]), wherein a plurality of base modifications is first generated on a line that runs homogeneously at least in sections, wherein the base modifications are generated with predefined process parameters that include energy per shot and/or shot density, wherein at least one value of the process parameters are fixed as a function of crystal lattice stability of the solid- state body such that the crystal lattice around the respective base modifications remains intact, wherein trigger modifications for triggering of subcritical cracks are also generated, wherein at least one process parameter for generating the trigger modifications is different than the at least one process parameter for generating the base modifications and/or the trigger modifications are generated in a direction inclined or spaced apart relative to a direction of the line along which the base modifications generated run, and wherein the subcritical cracks propagate by less than 5 mm (Figs. 7a-7c, 9, 23, [0014], [0040]-[0041], [0053]-[0054]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Beyer with Drescher, Fong, and Richter such that the modifications are generated by multiphoton excitation, wherein a plurality of base modifications is first generated on a line that runs homogeneously at least in sections, wherein the base modifications are generated with predefined process parameters that include energy per shot and/or shot density, wherein at least one value of the process parameters are fixed as a function of crystal lattice stability of the solid- state body such that the crystal lattice around the respective base modifications remains intact, wherein trigger modifications for triggering of subcritical cracks are also generated, wherein at least one process parameter for generating the trigger modifications is different than the at least one process parameter for generating the base modifications and/or the trigger modifications are generated in a direction inclined or spaced apart relative to a direction of the line along which the base modifications generated run, and wherein the subcritical cracks propagate by less than 5 mm for the purpose of improved separation ([0006]-[0013]). 
Regarding claim 25, the combination of Drescher, Fong, Richter and Beyer teaches wherein the subcritical cracks propagate between 5 um and 200 um in the solid-state body and/or in crack sections between the regions of multiple lines in which the subcritical cracks have propagated owing to the stresses that are generated by the glass transition (Drescher, [0024]; Beyer, [0014], less than 1 mm; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, Richter, and Beyer for the reasons set forth in the rejection of claim 24. 
Regarding claim 35, Drescher, Fong, and Richter do not explicitly teach wherein the modifications are generated by multiphoton excitation, wherein a plurality of base modifications is first generated on a line that runs homogeneously at least in sections, wherein the base modifications are generated with predefined process parameters that include energy per shot and/or shot density, wherein at least one value of the process parameters are fixed as a function of crystal lattice stability of the solid- state body such that the crystal lattice around the respective base modifications remains intact, wherein trigger modifications for triggering of subcritical cracks are also generated, wherein at least one process parameter for generating the trigger modifications is different than the at least one process parameter for generating the base modifications and/or the trigger modifications are generated in a direction inclined or spaced apart relative to a direction of the line along which the base modifications generated run, and wherein the subcritical cracks propagate by less than 5 mm.
Beyer teaches wherein the modifications are generated by multiphoton excitation ([0022]), wherein a plurality of base modifications is first generated on a line that runs homogeneously at least in sections, wherein the base modifications are generated with predefined process parameters that include energy per shot and/or shot density, wherein at least one value of the process parameters are fixed as a function of crystal lattice stability of the solid- state body such that the crystal lattice around the respective base modifications remains intact, wherein trigger modifications for triggering of subcritical cracks are also generated, wherein at least one process parameter for generating the trigger modifications is different than the at least one process parameter for generating the base modifications and/or the trigger modifications are generated in a direction inclined or spaced apart relative to a direction of the line along which the base modifications generated run, and wherein the subcritical cracks propagate by less than 5 mm (Figs. 7a-7c, 9, 23, [0014], [0040]-[0041], [0053]-[0054]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Beyer with Drescher, Fong, and Richter such that the modifications are generated by multiphoton excitation, wherein a plurality of base modifications is first generated on a line that runs homogeneously at least in sections, wherein the base modifications are generated with predefined process parameters that include energy per shot and/or shot density, wherein at least one value of the process parameters are fixed as a function of crystal lattice stability of the solid- state body such that the crystal lattice around the respective base modifications remains intact, wherein trigger modifications for triggering of subcritical cracks are also generated, wherein at least one process parameter for generating the trigger modifications is different than the at least one process parameter for generating the base modifications and/or the trigger modifications are generated in a direction inclined or spaced apart relative to a direction of the line along which the base modifications generated run, and wherein the subcritical cracks propagate by less than 5 mm for the purpose of improved separation ([0006]-[0013]). 
Regarding claim 36, the combination of Drescher, Fong, Richter and Beyer teaches wherein the subcritical cracks propagate between 5 um and 200 um in the solid-state body and/or in crack sections between the regions of multiple lines in which the subcritical cracks have propagated owing to the stresses that are generated by the glass transition (Drescher, [0024]; Beyer, [0014], less than 1 mm; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Drescher, Fong, Richter, and Beyer for the reasons set forth in the rejection of claim 35. 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher (DE 10 2013 016682) in view of Fong (U.S. PGPub 2016/0204088) and Richter (DE 10 2015 000451, citations to US 2018/0001416 for convenience) and further in view of Ngai (U.S. PGPub 2012/0196414).
Regarding claim 27, Drescher, Fong, and Richter do not explicitly teach wherein the electrical components are vertical components, and wherein the metal layer forms an electrical contact and/or forms an interface for removal of heat.
Ngai teaches electronic components on a metal substrate, where the metal substrate forms an interface for removal of heat ([0031]), and wherein the electronic components are vertical components and the metal layer forms an electrical contact ([0043], [0051]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ngai with Drescher, Fong, and Richter such that the electrical components are vertical components, and wherein the metal layer forms an electrical contact and/or forms an interface for removal of heat for the purpose of reducing substrate resistance and improving heat dissipation ([0031]). 
Regarding claim 28, Drescher, Fong, and Richter do not explicitly teach wherein the electrical components are horizontal components, and wherein the metal layer forms an interface for removal of heat.
Ngai teaches electronic components on a metal substrate, where the metal substrate forms an interface for removal of heat ([0031]), and wherein the electronic components are horizontal components ([0058]-[0062]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ngai with Drescher, Fong, and Richter such that the electrical components are horizontal components, and wherein the metal layer forms an interface for removal of heat for the purpose of reducing substrate resistance and improving heat dissipation ([0031]). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Drescher (DE 10 2013 016682) in view of Fong (U.S. PGPub 2016/0204088) and Richter (DE 10 2015 000451, citations to US 2018/0001416 for convenience) and further in view of Henley (U.S. PGPub 2018/0138357).
Regarding claim 29, Drescher, Fong, and Richter do not explicitly teach wherein at least 10 or at least 50 or at least 100 electrical components are produced on average per cm2 of a flat surface side of the solid-state layer, and wherein the electrical components are separated from one another by dicing after production thereof.
Henley teaches wherein 600,000 devices are produced per square centimeter on a solid-state layer and wherein the electrical components are separated from one another by dicing after production thereof (Figs. 7A-7D, [0117]-[0118]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Henley with Drescher, Fong, and Richter such that at least 10 or at least 50 or at least 100 electrical components are produced on average per cm2 of a flat surface side of the solid-state layer, and wherein the electrical components are separated from one another by dicing after production thereof for the purpose of forming a planar solid-state layer  (Drescher [0006], Fong [0191], [0193], [0199], Richter [0047], Henley Figs. 6A-6C, [0115]) with micro-LED components (Figs. 7A-7D, [0118]-[0119]).
Allowable Subject Matter
Claims 23 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 23, the prior art, when taken alone or in combination, does not reasonably suggest prior to the generation of the detachment plane, treating the solid-state body by at least one high-temperature method that is executed at a temperature between 70C and the melting temperature or evaporation temperature of a material of the solid-state body, wherein the at least one high-temperature method is an epitaxial method, a doping method or a method using plasma, wherein the high-temperature method produces at least one layer on the solid-state body and having predefined parameters, wherein at least one of the predefined parameters defines a maximum degree of refraction and/or absorption and/or reflection of laser light waves, and wherein the degree of refraction and/or absorption and/or reflection is below 5%.
Regarding claim 34, the prior art, when taken alone or in combination, does not reasonably suggest prior to the generation of the detachment plane, treating the solid-state body by at least one high-temperature method that is executed at a temperature between 70C and the melting temperature or evaporation temperature of a material of the solid-state body, wherein the at least one high-temperature method is an epitaxial method, a doping method or a method using plasma, wherein the high-temperature method produces at least one layer on the solid-state body and having predefined parameters,. wherein at least one of the predefined parameters defines a maximum degree of refraction and/or absorption and/or reflection of laser light waves, and wherein the degree of refraction and/or absorption and/or reflection is below 5%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALIA SABUR/               Primary Examiner, Art Unit 2812